DETAILED ACTION
Claims 1, 3-11, 13-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Drawing objection to claim 15 is withdrawn.
35 USC 112 2nd rejection to claims 1, 19, 20 are withdrawn.
35 USC 112 2nd rejection to claim 2 is withdrawn due to cancellation.
35 USC 112 4th rejection to claim 6 is withdrawn.
35 USC 112 1st rejection of claim 8 withdrawn.
35 USC 112 1st rejection of claim 10 is withdrawn due to amendments to written description [0025] to better reflect originally filed claim 10.
35 USC 112 1st rejection of claim 15 is withdrawn.

Response to Arguments
Applicants’ arguments with respect to the drawing objection Fig. 4 is persuasive. The objection is withdrawn. 
Specifically, Fig. 4 element 420 does not set forth a box, but rather, sets forth the display of some plot on an X-Y axis (which is still a kind of graph, just not a discrete mathematics nodes/edges graph).  After reconsideration of the requirement, based on the argument, the examiner now 

Applicant's arguments filed 30 Nov 21 have been fully considered but they are not persuasive.
Applicants’ allege that the objection to Fig. 5 should be withdrawn because “it is not clear how one would depict this limitation in a figure.”  Remarks at 8.
The objection does not require any particular manner of depiction, it merely requires depiction.  That said, it is the examiner’s experience that other patent applications have shown method steps in flow charts and timing diagrams.  Other manners of depicting a step of a method may be available as well.

Applicants’ allege that the objection to Fig. 5 should be withdrawn because the claim appears to be supported by [0023].  Remarks at 8.
As a reminder, this is a drawing objection, not a written description rejection.  The fact that applicants have support in the written description is not germane to whether or not they have complied with the requirements of the rejection.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends upon claims 1, 6.  Claim 7 refers to “processing the extracted logs.”  However, neither claim 1 nor 6 requires extracting a log.  Furthermore, although the originally filed claim 6 contains such a limitation, the limitation of extraction was cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2013/0042156 A1) hereinafter Srinivasan in view of MacIntyre et al. (US 2008/0208910) hereinafter MacIntyre.
With respect to claim 1, Srinivasan teaches A computer implemented method for displaying metrics associated with log data, the computer implemented method comprising: 
receiving a stream of log data being generated by an operational system ([0040]  storage server may receive database log items.  Background [0016] suggests that these log items are generated by OLTP database systems.); 
forwarding the stream of log data to a first location and to a second location separate and distinct from the first location ([0040] initiating, in parallel, storage of database log item into two or more storage systems); 
storing the stream of log data forwarded to the first location ([0062] storage server is configured to confirm that data was stored on a target device.  Implicitly, the data is indeed stored in each target device); 
extracting a subset of the stream of log data forwarded to the second location ([0074] auxiliary storage device embodiments may store less than the full collection of data items.) in accordance with a set of rules ([0074] storage is based on the rule of recently updated log entries that have not yet been cleared or discarded) […]
storing the subset of the stream of log data ([0074] storage of recently updated log entries); 
[…]
providing the one or more metrics ([0140] Flashlog metrics from DESCRIBE FLASHLOG command.) from the subset of the stream of log data to a user of the real-time reporting service 

Srinivasan does not teach
[…] based on predefined queries of a real-time reporting service;
transmitting one or more metrics included in the subset of the stream of log data to the real-time reporting service; and 

MacIntyre teaches
[…] based on predefined queries of a real-time reporting service ([0058] invention performs real time visualization updates.  Summary [0048] the invention is a system that provides real-time data analytics, and permits users to dynamically create queries by using point-and-click operations.  Thus, the MacIntyre invention is a real-time reporting service);
transmitting one or more metrics (Summary [0058] constant real-time updates of data to visualizations requires transmission of that data.) included in the subset of the stream of log data to the real-time reporting service (“metrics” describes the informational content of stored data and provides no new functionality to an associated physical substrate.  Thus, it is non-functional descriptive material and carries no patentable weight.); and 

The references are directed to metric generation.  It would have been obvious 

With respect to claim 3, MacIntrye teaches the real-time reporting service comprises a dashboard service ([0358] dashboard allows real-time monitoring of visualizations).


With respect to claim 4, dependent upon claim 3, MacIntryre teaches wherein the one or more metrics are displayed graphically to the user with a graph ([0238]-[0263] types of visualizations.  Some of these are graphs) illustrating the number of occurrences of an event type over a predefined period of time ([0110]-[0116] time dimension is exemplary visualization dimension.  Exemplary data dimensions include clicks and referrers, which are events.  The combination time dimensions and event dimensions yield the claim.).

With respect to claim 5, Srinivasan teaches providing the one or more metrics from the subset of the stream of log data to a user comprises sending an alert to a subscriber of an alert service when the one or more metrics indicate a predefined 3Application No.: 16/807,187 threshold has been exceeded ([0170] stateful alert based on a threshold for FL_IO_SKIP_BUSY_MIN.  The Table on page 12 defines FL_IO_W_SKIP_BUSY_MIN as a metric describing the number of redo writes during the last minute that could not be serviced by Smart Flash Logging because too much data had not yet been written to disk.).

With respect to claim 6, Srinivasan teaches the subset of the stream of log data comprises only the logs from the stream of log data that include the one or more metrics (inherently true where there is only one log.  [0543] shows a single log that may have more than one log file, but is still a single log, so that embodiment is contemplated by the Srinivasan disclosure.).  



With respect to claim 10, MacIntrye teaches the log data is sent to the first location and the second location concurrently ([0027] server initiates parallel storage on multiple storage systems).  

With respect to claim 11, MacIntrye teaches the subset of the stream of log data includes only metric data (Per claim 1, this is stored data.  These metrics do not provide additional functionality to the non-functional descriptive material carries no patentable weight).

With respect to claim 13, MacIntyre teaches requesting new metrics stored in the second location in response to receiving a user request to update one or more queries associated with the reporting service ([0057] and [0059], rapid response times queries without preprocessing step of creating cubes to create new queries.  [0060] shows users to define queries over the visualized metric data.).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and MacIntyre as applied to claim 1, in view of Rash et al. (US A1) hereinafter Rash
With respect to claim 9, the combined teachings of Srinivasan and MacIntrye do not disclose the first location comprises a plurality of shards and the stream of log data is distributed across the plurality of shards.  


Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 requires: The computer implemented method as recited in claim 13, further comprising updating rules associated with the second location to match the requested update to the one or more queries.

Of course, the examiner did not find a search of the direct concept.  This reasons for allowance is to also discuss the examiner’s findings in a related field of Complex Event Processing (CEP)

Exemplary close references include Pallares-Lopez et al. (US 2013/0268560) and Xiao (CN 112000350).

Pallares-Lopez [0070] states disclosing updating a rule in a CEP environment.  CEP platforms use queries to operate, so there is some close overlap, but the claim requires “match the request update to the one or more queries.”  

Xiao [0067] also provides some elements of claim 14.  A machine translation of [0067] states:
1

To summarize, Xiao teaches matching a rule to an SQL statement (which, implicitly, are queries), since the rule itself is converted.  What it does not teach is that this occurs by matching a requested update to said SQL statement.

Finally, the examiner explored whether a rule to query mapping is generally known in the data analytics art, since if so, an update to one implicitly suggests an update to another.  Review of the patent database yielded nothing both for data reporting nor in fields such as CEP.  For example, the examiner’s review of an Esper manual (a popular stream query engine) did not show that rules are updated to match queries; rather, rules appear to express static relationships.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reference manual for Esper, a Complex Event Processing query engine.  Both the term “query” and “rule” are used throughout the document as elements of Esper.  In no section is it expressly or implicitly taught that rules are some separate component (as opposed to something reflected by computer programming) save one – Section 22.17, discussing a “Trivia Geeks Club” example briefly discusses “rules” for trivia contests as stored in a folder

History (https://www.espertech.com/news/#:~:text=September%2019%202019%20%2D%20Release%208.3,0%20%2D%20Support%20JSON%20events.)
Release dates of Esper versions.  Note that Version 8.3.0 was released in Sept 2019, predating the claimed foreign priority date.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        13 Jan 22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that “SQL sentence” is not a term of art, but “SQL statement” is a term of art.  The examiner presumes that the machine translation was translating a disclosure that would have been more properly understood as a SQL statement.